Citation Nr: 1511351	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to June 1955 and from September 1955 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2010, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is of record.

In July 2012, the Board found that new and material evidence had not been received to reopen the claim in appellate status.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court reversed the Board's decision, finding that new and material evidence had been submitted.  The Board's June 2014 decision acknowledged the Court's determination that new and material evidence had been received and remanded the claim on the merits for additional development.

Following the requested development, the claim has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 remand directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current pulmonary disability.  The September 2014 VA examination report reflects that the Veteran underwent an interview and examination by a VA examiner in August 2014.  Pertinent to this remand, the examination report noted that the Veteran underwent a computed tomography (CT) scan of the thorax with contrast in early September 2014.  It was noted that the Veteran was found to have an ill-defined mass in his lungs and that a positron emission tomography (PET) scan of the thorax had been requested by the Veteran's treating providers at the Jackson VA Medical Center (VAMC) and was pending scheduling.  

The September 2014 VA examination report diagnosed chronic obstructive pulmonary disease (COPD) and opined that this disability was less likely than not incurred in or caused by the Veteran's asbestos exposure.  As a rationale, the examiner noted that pulmonary function tests "showed deficits in the parameters which reflect the condition of COPD, but the DLCO which would reflect interstitial lung disease from asbestosis is normal."  The examiner found that the "Veteran does have pleural plaques which are consistent with asbestos related lung changes but do not generally contribute to symptoms."  She further noted that the "Veteran is also in the process of an evaluation for apical pleural nodules noted on chest CT.  The final diagnosis is not yet available and a follow up medical opinion should be requested once the evaluation is complete."

The Board notes that the records from the Veteran's PET scan at the Jackson VAMC have not been obtained and, consequently, no follow up medical opinion based on the findings of such testing has been requested.  The Board finds that a remand is necessary in order to obtain the medical records from the Jackson VAMC and to obtain an addendum to the September 2014 opinion.  On remand, the VA examiner should clarify whether the pleural plaques that were found on examination constitute their own diagnosis or are symptoms of a disability for which the Veteran may be diagnosed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's outstanding VA medical records, including those of the additional diagnostic testing that the Veteran had been scheduled to undergo at the Jackson VAMC.  If the records that are obtained on remand do not contain such testing, contact the Veteran and determine whether such testing is scheduled to occur in the future or whether no such testing will take place.

2.  If the Veteran did not undergo the PET scan or other appropriate testing, schedule the Veteran for any testing that is deemed appropriate.  

3.  Following completion of the above, send the Veteran's claims file to the examiner who provided the September 2014 opinion to obtain an addendum to the September 2014 examination report.  

If the author of the September 2014 examination report is unavailable, the claims file should be sent to another qualified examiner for an addendum opinion.  If the medical professional cannot render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.  A complete history should be obtained from the Veteran, and all findings should be reported in detail.  

Based on the findings of the PET scan or any appropriate diagnostic testing, the examiner should opine whether any current pulmonary disability is at least as likely as not (a 50 percent probability or greater) caused or otherwise related to service, to include his conceded in-service asbestos exposure.  This opinion must expressly discuss any diagnostic testing that has been added to the claims file since the September 2014 examination report.

In addition, the VA examiner should clarify whether the pleural plaques that were found on examination constitute their own diagnosis or are symptoms of a disability for which the Veteran may be diagnosed.  If it is determined that it is a symptom, please identify the disability that it is a symptom of and then state whether such disability is related to the Veteran service, including to asbestos exposure.

A complete rationale should be provided for all opinions.  

4.  After the development requested above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




